           Case 2:20-cv-00710-APG-VCF Document 25 Filed 09/24/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      ANGELA V. SMITH,
4
                           Plaintiff,
5                                                        2:20-cv-00710-APG-VCF
      vs,                                                MINUTE ORDER
6     ANDREW SAUL, Acting Commissioner of
      Security,
7
                           Defendant.
8

9
            Before the court is Plaintiff’s Motion for Extension of Time to File an Answer to File Answer to
10
     Certified Administration Record and New Evidence (ECF No. 24.).
11
            Accordingly,
12
            IT IS HEREBY ORDERED that any opposition to Plaintiff’s Motion for Extension of Time to
13
     File an Answer to File Answer to Certified Administration Record and New Evidence (ECF No. 24.) must
14
     be filed on or before October 1, 2020. No reply needed.
15
            DATED this 24th day of September, 2020.
16
                                                               _________________________
17                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
